Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Evergreen Health & Rehab,
(CCN: 49-5142),
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-33
Decision No. CR2576

Date: July 27, 2012

DECISION

Petitioner, Evergreen Health & Rehab (Petitioner or facility), is a long-term care facility
located in Winchester, Virginia that participates in the Medicare program. The Centers
for Medicare and Medicaid Services (CMS) determined that Evergreen was not in
substantial compliance with the Medicare participation requirement at 42 C.F.R.

§ 483.70(a)(1), which requires that long-term facilities comply with the applicable
provisions of the National Fire Protection Association’s Life Safety Code (LSC). CMS
found that Evergreen’s noncompliance posed immediate jeopardy to resident health and
safety and imposed two $1,500 per-instance civil money penalties (CMPs). Evergreen
appealed, and CMS now moves for summary judgment.

For the reasons set forth below, I find that CMS is entitled to summary judgment.
I. Background
The Social Security Act (Act) sets forth requirements for a long-term care facility to

participate in the Medicare program, and authorizes the Secretary of Health and Human
Services (Secretary) to promulgate regulations implementing those statutory provisions.
Act § 1819.' Specific program requirements for long-term care facilities are at 42 C.F.R.
Part 483. To participate in the Medicare program, a long-term care facility must remain
in substantial compliance with the program requirements. 42 C.F.R. § 483.1(b).
“Substantial compliance” means “a level of compliance with the requirements of
participation such that any identified deficiencies pose no greater risk to resident health
or safety than the potential for minimal harm.” 42 C.F.R. § 488.301.

The Act authorizes certain state officials to conduct surveys of a long-term care facility to
determine the facility’s compliance with Medicare participation requirements. Act

§ 1819(g). Specific survey procedures are at 42 C.F.R. Part 488, subpart E. The Act and
implementing regulations authorize the Secretary to impose enforcement remedies if a
long-term care facility is found not to be in substantial compliance with participation
requirements. Act § 1819(h); 42 C.F.R. § 488.402. Among the available remedies for a
facility’s noncompliance are CMPs, which the Secretary may impose on a per-day or per-
instance basis. Act § 1819(h)(2)(B)(ii); 42 C.F.R. § 488.408(d)-(e).

In this case, on July 8, 2011, the Virginia Fire Marshal’s Office, acting on behalf of the
Virginia Department of Health, surveyed the facility for compliance with the LSC.
Based on the survey findings, CMS determined that Evergreen was not in substantial
compliance with 42 C.F.R. § 483.70(a)(1). CMS cited two deficiencies at an immediate
jeopardy level of noncompliance and imposed a $1,500 per-instance CMP for each of the
two deficiencies. One of the deficiencies posing immediate jeopardy related to the
operational status of the facility’s automatic sprinkler system (Tag K062), and the other
deficiency related to the operational status of the supervisory alarm system for the
facility’s sprinkler system (Tag K052).

Petitioner timely filed its request for a hearing. CMS filed a motion for summary
judgment, a supporting brief (CMS Br.), and 12 exhibits (CMS Ex. 1-12). Petitioner filed
a brief opposing summary judgment (P. Br.), and 8 exhibits (P. Ex. 1-8). Petitioner filed
four additional exhibits subsequent to filing its brief opposing summary judgment (P. Ex.
9-12).

IL. Issues

The primary issue before me is whether summary judgment is appropriate. On the
merits, this case presents two issues:

' The Act, as amended, is available at http://www.socialsecurity.gov/OP_Home/
ssact/ssact.htm. On this website, each section of the Act contains a reference to the
corresponding chapter and section in the United States Code.
1. whether the facility was in substantial compliance with 42 C.F.R. § 483.70(a) at
the time of the July 8, 2011 survey; and

2. if the facility was not in substantial compliance, whether the penalties CMS
imposed -- two $1,500 per-instance CMPs -- are reasonable.

Petitioner is not entitled to review of CMS’s immediate jeopardy finding. An ALJ may
review CMS’s scope and severity finding, which includes an immediate jeopardy finding,
only if a successful challenge by the facility would affect the range of the CMP, or if
CMS has made a finding of substandard quality of care that results in the loss of approval
of a facility’s nurse aide training program. 42 C.F.R. § 498.3(b)(14), (d)(10).

Petitioner does not claim that a finding of substandard quality of care resulted in the loss
of approval of its nurse aid training program. Thus, review of CMS’s immediate
jeopardy finding is not available on that ground. Petitioner claims that the immediate
jeopardy finding is nevertheless reviewable because a successful challenge would affect
the range of per-instance CMP imposed. P. Br. at 4. In Petitioner’s view, my finding that
the facility’s deficiencies posed the potential for no more than minimal harm (scope and
severity level “C”) would affect the range of the CMP because it would “remove any
authority for CMS to impose a CMP.” P. Br. at 6. Of course, if the facility’s deficiencies
posed the potential for no more than minimal harm, it would be in substantial compliance
and there would be no penalty and no applicable range of CMPs. Petitioner conflates the
authority to review a noncompliance determination in 42 C.F.R. § 498.3(b)(13), with the
limited authority to review scope and severity findings in 42 C.F.R. § 498.3(b)(14). The
possibility that review done pursuant to 42 C.F.R. § 498.3(b)(13) may result in a
noncompliance finding, does not automatically trigger review of the level of
noncompliance pursuant to 42 C.F.R. § 498.3(b)(14), which limits review of scope and
severity findings to cases where the outcome may affect the “range of the CMP.”
Procedurally, I must first consider whether the facility was in substantial compliance, and
only then consider whether, based on the possible effect on the range of CMP, I am
authorized to review CMS’s immediate jeopardy determination.

The regulations provide for the same range of per-instance CMPs without regard to the
scope and severity of noncompliance. 42 C.F.R. § 488.438(a)(2); compare 42 C.F.R.

§ 488.408(d) (permitting a per-instance CMP of $1,000 to $10,000 for a deficiency
resulting in actual harm or a potential for more than minimal harm that is not immediate
jeopardy) with subsection (e) (permitting a per-instance CMP of $1,000 to $10,000 for a
deficiency that constitutes immediate jeopardy). Where, as here, CMS imposes only per-
instance CMPs, “a successful challenge to the immediate jeopardy determination would
not affect the range of CMP amounts that CMS could collect.” Fort Madison Health
Ctr., DAB No. 2403, at 12-13 (2011). Accordingly, even upon a noncompliance
determination, Petitioner is not entitled to review of CMS’s immediate jeopardy finding.

III. Discussion

Summary Judgment. Summary judgment is appropriate if there are no genuine issues of
material fact, and the moving party is entitled to judgment as a matter of law. Senior
Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010), and cases cited therein. The
moving party may show the absence of a genuine factual dispute by presenting evidence
so one-sided that it must prevail as a matter of law or by showing that the non-moving
party has presented no evidence “sufficient to establish the existence of an element
essential to [that party’s] case, and on which [that party] will bear the burden of proof at
trial.” Livingston Care Ctr. v. U.S. Dept. of Health & Human Srvcs., 388 F.3d 168, 173
(6th Cir. 2004) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)). Ifthe
moving party carries its initial burden, the non-moving party must “come forward with
“specific facts showing that there is a genuine issue for trial... .”” Matsushita Elec.
Industrial Co. v. Zenith Radio, 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)).
To defeat a well-pleaded motion for summary judgment, the non-moving party cannot
merely rely on denials in its pleadings or briefs, but must furnish evidence of a dispute
concerning a material fact, i.e., a fact that, if proven, would affect the outcome of the case
under the governing law. Jd. at 586, n.11; Celotex, 477 U.S. at 322.

In examining the evidence for purposes of determining the appropriateness of summary
judgment, I must draw all reasonable inferences in the light most favorable to the non-
moving party. Brightview Care Ctr., DAB No. 2132, at 2, 9 (2007); Livingston Care
Ctr., 388 F.3d at 172; Guardian Health Care Ctr., DAB No. 1943, at 8 (2004). However,
drawing factual inferences in the light most favorable to the non-moving party does not
require that I accept the non-moving party’s legal conclusions. Cedar Lake Nursing
Home, DAB No. 2344, at 7 (2010); see also Guardian, DAB No. 1943, at 11 (“A dispute
over the conclusion to be drawn from applying relevant legal criteria to undisputed facts
does not preclude summary judgment if the record is sufficiently developed and there is
only one reasonable conclusion that can be drawn from those facts.”).
A. CMS is entitled to summary judgment that the facility was not in substantial
compliance with 42 C.F.R. § 483.70(a)(1), because the undisputed evidence
establishes that, in contravention of Life Safety Code requirements, the
facility’s automatic sprinkler system was not continuously maintained and
operational, and the alarm notifying building staff of the condition of the
sprinkler system was not operating.”

Program Requirements. As part of the general requirement that a long-term care facility
be “designed, constructed, equipped, and maintained to protect the health and safety of
residents, personnel and the public,” a facility “must meet applicable provisions of the
2000 edition of the [LSC].” 42 C.F.R. § 483.70(a)(1)(i). The LSC provides, in relevant
part, that an automatic sprinkler system must be continuously maintained, and a
supervisory alarm system must also be maintained and operational in order to notify
building staff of a condition that would impair the satisfactory operation of the sprinkler
system. See LSC §§ 4.6.12.1 (general maintenance and testing), 9.6.1.4 (fire alarm
system maintenance and testing), 9.7.2.1 (supervisory signal for automatic sprinkler
system), 9.7.6.1 (sprinkler system shutdown procedures), 19.7.6 (general maintenance
and testing); CMS Ex. 4.°> CMS interprets the LSC’s maintenance requirement to require
that the automatic sprinkler system be in “reliable operating condition.” CMS Br. at 11.
Petitioner does not dispute this interpretation, and I find that it is reasonable and
consistent with the goals of the LSC to “provide an environment for the occupants that is
reasonably safe from fire and similar emergencies by . . . [p]rotection of occupants not
intimate with the initial fire development... .” LSC § 4.1.1. A maintained but non-
operational automatic sprinkler system will not keep residents “reasonably safe from fire
and similar emergencies.”

July 8, 2011 Survey. CMS has come forward with evidence, which Evergreen does not
dispute, establishing that on July 8, 2011, during the facility’s Life Safety Code survey,
the main water supply valve to the sprinkler system was closed, and no supervisory alarm
signal indicated that the valve was closed. CMS Ex. 2, at 6-9; see P. Br. at 3, 5. It is
unknown how long the water supply valve had been closed, in part because the building
staff was completely unaware of the situation. CMS Ex. 8, at 4-5. The facility contacted

> My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.

3 All references to the LSC in this decision are to the 2000 edition, which is the edition
incorporated by reference in 42 C.F.R. § 483.70(a). CMS Exhibit 4 provides the
provisions of the LSC that are applicable in this case.
its sprinkler contractor, who arrived approximately 20 minutes later and opened the
valve. CMS Ex. 2, at 7, 8. The contractor then “made adjustments to the tamper switch
(main valve supervisor switch) to make it send a trouble signal to the alarm panel when in
the partly closed position.” CMS Ex. 2, at 7, 8. The contractor tested the alarm in the
presence of the surveyor and determined it was operational while the water supply valve
was closed. CMS Ex. 2, at 7, 8. The contractor said he had closed the valve on the
previous day to perform work on the sprinkler system, but claimed that he reopened the
valve at 5:00 p.m. the same day. CMS Ex. 2, at 7, 8. Petitioner does not dispute that the
main water supply valve was closed at the time of the survey or that the supervisory
alarm signal did not alert building staff about the closed valve during that time.* See P.
Br. at 5.

Main Water Supply Valve. The closure of the main water supply valve left the automatic
sprinkler system without any water supply, and thus not operational. CMS Ex. 8, at 3, 5.
The LSC requires Evergreen to ensure its sprinkler system is continuously maintained
and operational. LSC §§ 4.6.12.1, 9.7.1, 9.7.5; see LSC § 9.7.6.1 (permitting temporary
shutdown of an automatic sprinkler system, but requiring evacuation or an “approved fire
watch” if the system is shutdown more than four hours). Therefore, because the facility
did not have a water supply for its automatic sprinkler system at the time of the July 8,
2011 survey, it did not comply with the applicable LSC provisions and 42 C.F.R.

§ 483.70(a)(1).

Petitioner argues that the residual water in the sprinkler pipes along with other redundant
fire protection systems were sufficient for the facility to remain in substantial
compliance. P. Br. at 11-14. Yet the LSC requires an automatic sprinkler system be
maintained in addition to the redundant fire safety systems Petitioner cites. LSC

§§ 4.5.1, 4.6.12.1. The Secretary, in deferring to the LSC for specific physical
environment requirements, has determined as a matter of law that a facility such as
Evergreen must comply with the “applicable provisions” of the LSC. 42 C.F.R.

§ 482.70(a)(1)(i). In this case, the “applicable provisions” of the LSC include the
automatic sprinkler system requirements already discussed. Petitioner’s position reworks
the regulatory requirement into one where compliance with some of the applicable LSC
provisions is sufficient for substantial compliance with Medicare participation

* Despite its assertion otherwise, Petitioner has not raised any genuine dispute of
material fact. Petitioner challenges the conclusions of the surveyor and CMS based on
certain facts, but such challenges raise questions of law, not of fact, and are not sufficient
to defeat CMS’s motion for summary judgment. See P. Br. at 3, 5. The factual errors in
the informal dispute resolution decision, the redundant fire safety systems, and the
specific personnel involved in determining the scope and severity of the facility’s
deficiencies are not in dispute nor are they material to the determination of the facility’s
compliance, or not, with the sprinkler-related provisions of the LSC.
requirements. But a determination that the facility substantially complied with 42 C.F.R.
§ 483.70(a)(1) despite failing to comply with all of the applicable provisions of the LSC
deviates impermissibly from the plain language of the regulation.

Supervisory Alarm Signal. Petitioner also does not dispute that the supervisory alarm
signal did not notify building staff that the main water supply valve was closed. CMS
Ex. 2, at 6-7; P. Br. at 3. Failing to have an operational supervisory alarm signal violates
the LSC. The LSC requires that facilities have “a distinctive supervisory signal . . . to
indicate a condition that would impair the satisfactory operation of the sprinkler system.”
LSC § 9.7.2.1. The facility’s supervisory signal was not operational at the time of the
survey; indeed, the sprinkler contractor had to adjust it to make it operational. CMS Ex.
2, at 7. Failing to have a functional supervisory alarm put the facility out of substantial
compliance with the LSC requirements, and thus 42 C.F.R. § 483.70(a)(1).

Petitioner argues that it complied with the LSC alarm requirement because it had a
functioning fire alarm system. P. Br. at 11. However, the Secretary has deferred
judgment of the necessary alarm systems to those the LSC requires, which includes a
separate supervisory alarm system for automatic sprinkler systems. LSC § 9.7.2.1. Thus,
the presence of a functional fire alarm does not supplant the requirement for a functional
automatic sprinkler system supervisory alarm.

B. The two $1,500 per-instance CMPs are reasonable.

Evergreen does not argue that the CMPs are unreasonable and has therefore likely waived
the issue. In any event, I next consider whether the CMPs imposed are reasonable by
applying the factors listed in 42 C.F.R. § 488.438(f), which include: (1) the facility’s
history of noncompliance; (2) the facility’s financial condition; (3) factors specified in 42
C.F.R. § 488.404°; and (4) the facility’s degree of culpability, including neglect,

> Section 488.404 provides in relevant part:
(b) Determining seriousness of deficiencies. To determine the seriousness
of the deficiency, CMS considers and the State must consider at least
the following factors:
(1) Whether a facility's deficiencies constitute--
(i) No actual harm with a potential for minimal harm;
(ii) No actual harm with a potential for more than minimal
harm, but not immediate jeopardy;
(iii) Actual harm that is not immediate jeopardy; or
(iv) Immediate jeopardy to resident health or safety.
(2) Whether the deficiencies--
(i) Are isolated;
(ii) Constitute a pattern; or

(continued .. . )
indifference, or disregard for resident care, comfort or safety. “The absence of

culpability is not a mitigating circumstance in reducing the amount of the penalty.” 42
CFR. § 488.438(f)(4).

CMS imposed two per-instance CMPs of $1,500 each, which are both -- individually and
collectively -- at the very low end of the penalty range of $1,000 to $10,000. See 42
C.F.R. § 488.438(a)(2). CMS has not offered evidence showing a history of
noncompliance, nor has Petitioner claimed that its financial condition affects its ability to
pay the penalty. Petitioner suggests that it is not culpable, because the sprinkler
contractor was responsible for the closed water supply valve. P. Br. at 17-19. Even if
true, the absence of culpability does not justify reducing the CMPs. 42 C.F.R.

§ 488.438(f)(4).

I conclude that the severity of the deficiencies here was significant enough to warrant the
modest CMPs imposed. The facility was without a functioning automatic sprinkler
system for an indeterminate period while none of its staff were aware of that serious
situation. Even in light of the redundant fire safety systems that it had in place at the
time, a functioning automatic sprinkler system is a critical life safety measure, the
absence of which exposes vulnerable residents to serious injury or worse. The LSC
recognizes the critical nature of a functional sprinkler system by requiring the evacuation
of the building or an approved fire-watch in the event of a sprinkler system shutdown for
more than four hours. LSC § 9.7.6.1. Moreover, the residents, staff, and fire department
may reasonably rely on the proper functioning of the automatic sprinkler system in the
event of a fire. The fact that the staff did not know about the sprinkler system being non-
operational because the supervisory alarm system was not operational increases the
significance of these deficiencies and amply supports the CMPs imposed. I therefore find
the two $1,500 per-instance CMPs reasonable.

(iii) Are widespread.

(c) Other factors which may be considered in choosing a remedy within a
remedy category. Following the initial assessment, CMS and the State
may consider other factors, which may include, but are not limited to
the following:

(1) The relationship of the one deficiency to other deficiencies
resulting in noncompliance.

(2) The facility's prior history of noncompliance in general and
specifically with reference to the cited deficiencies.
IV. Conclusion

Accepting as true all of Petitioner’s factual assertions, I find that the facility was not in
substantial compliance with the Medicare requirements governing physical environment
at 42 C.F.R. § 483.70(a)(1). The two $1,500 per-instance CMPs imposed are reasonable.
I therefore grant CMS’s motion for summary judgment.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
